Taylor, Ch. J.,
in delivering the opinion of the court, holds the following language: “ The defendants are bound to keep all the streets of the town in repair, and are liable to an indictment upon every neglect of this duty. But if more than one street is out of repair at the same time this does not multiply the offenses, though the one committed must take its nature and degree from the greater or less negligence with which it is attended. It would be monstrous to charge them with separate indictments for every street in the town, when the whole were out of repair at the same time, especially when upon one indictment a fine can be imposed, adequate to the real estimate of the offense. Were such a doctrine tolerated it is impossible to say where its consequences would end ; for then an overseer, whose road is out of repair, might be charged in separate indictments for every hundred yards (why not every yard ?), and be ruined by the costs, when perhaps a moderate fine would atone for the offense. This notion of rendering crimes, like matter, infinitely divisible, is repugnant to the spirit and policy of the law, and ought not to be countenanced. *73It is the opinion of the court that the plea of autrefois conoid, relied on by the defendant, is a bar to all the other indictments.
In State v. Cooper (1 Green R., 361), it was held that a conviction, upon an indictment for arson, is a good plea in bar to an indictment for murder caused by the burning of the same house.
Drake, J.,
in delivering the opinion of the court in this case observes : “ It is also a maxim of the common law, that ‘ no man is to be brought into jeopardy of his life more than once for the same offense.’ The constitution of Mew Jersey adapts and declares this important principle in this form: ‘ Mor shall any person be subject for the same offense to be twice put in jeopardy of life and limb.’ Our courts of justice would have recognized it, and acted upon it as one of the most valuable principles of the common law, without any constitutional provision. But the framers of our constitution have thought it worthy of especial notice, and all who are conversant with courts of justice, and the proceedings in them, must be satisfied that this great principle forms one of the strong bulwarks of liberty; and that if it be prostrated, every citizen would become liable, if guilty of an offense, to the unnecessary costs and vexation of repeated prosecutions, and if innocent, not only to those, but to the danger of an erroneous conviction from repeated trials.” ****** “If in civil cases the law abhors a multiplicity of suits, it is yet more watchful in criminal cases, that the crown shall not oppress the subject, or the government the citizen, by unnecessary prosecutions.”
In the case of State v. Benham (7 Conn. R., 414), it was held that having in one’s" possession several forged bank notes of different banks at one time, with intent to pass them, and thereby to defraud the person who shall take them, constitute but one offense. And if there be several informations charging that the several bills so held in possession were held with-intent to defraud the several banks by which they were issued, as well as the person who should take them, there is still but one offense charged.
The following is the reporter’s statement of the case:
*74This was an information charging-the prisoner, Amos Ben-ham, with having in his possession, on the 26th of December, 1828, a forged note or bill of the Troy Bank, with intention to utter and pass the same, and with intention to defraud the said Bank of Troy, and also him or them to whom he should utter or pass the same, knowing it to be forged. To this information the prisoner pleaded a former information filed against him at the same time, for having in his possession a bank note of the Mechanics’ Bank of the city of New York, with intent to utter and pass the same, and with intent to defraud the said Mechanics’ Bank, and also him or them to whom he should pass the same; upon which last information the plea averred trial had been had and the prisoner found guilty, and judgment thereon impends. The plea also averred that the offense charged in the information, upon which the prisoner had been convicted, is the same offense wherewith he is charged in the present information, and that the said bank note specified in that information was held by the prisoner on the said 26th day of December, 1828, at the same time and place, and with the same intent, and with the same knowledge of its being forged, and that it was in the same parcel, and was, finally, taken at the same time from his possession, and was never at any different time in his possession. To this plea there was a demurrer. The court adjudged the plea sufficient. To review that decision the attorney for the State, by motion in error, brought the case before this court.
Williams, J.,
in delivering the opinion of the court, says: “ The statute upon which this information is founded, enacts: That if any person shall have in possession, or receive from any other person, any forged or counterfeited promissory note or bill for the payment of monéy, with intention to pass or utter the same, or to permit, cause or procure the same to be uttered or. passed, with intention to defraud any person or body politic or corporate, knowing the same to. be forged or counterfeited, every such person so offending, being thereof duly convicted, shall suffer punishment, &c.
“ The prisoner had in his possession at one-time several bank *75notes or bills of different banks, which were taken from him' at one time. He had been tried for having one of. them in his possession, and convicted; and the question now is, whether he can be again tried and convicted for passing each of the other notes of the different banks which he had at that time. In other words, is the possession of each bill or note, holden at one and the same time, a distinct offense, and punishable as a distinct crime? * * * The number may add to the evidence of guilt, but not to the number of offenses. In an action for the penalty of insuring tickets in a lottery, where ten tickets were insured at one and the same time, Lord Kenyon held that but one penalty could be recovered.
“ This information might have specified each note which the prisoner had in his possession, as was done in several cases cited in King v. Sutton Co. (Tem. Hardw., 372). Had that been done, it would hardly be claimed that there could have been several punishments. The offense, then, is one and the same offense.”
From the report of this case it will be perceived that the statute of Connecticut is substantially similar to ours, and that the precise point relied upon here was there adjudged. The statutory provisions of Hew York applicable to the subject are as follows:
§ 36. “ Every person who shall have in his. possession any forged, altered or counterfeit negotiable note, bill, draft or other evidence of debt issued, or purporting to have been issued, by any corporation or company duly authorized for that purpose by the laws of the United States, or of this State, • or of any State, government or country, the forgery of which is hereinbefore declared to be punishable, knowing the same to be forged, altered or counterfeited, with .intention to utter the same as true or as false, or to cause the same to be so uttered, with intent to injure or defraud, shall, upon conviction, be subject to the punishment herein prescribed for forgery in the second degree.” (2 R. S., 674.)
§ 42. “ Persons convicted of the different degrees of forgery herein specified shall be punished as follows:
*761. Those convicted of forgery in the first degree, by imprisonment in a State prison for a term not less than ten years.
2. Those in the second degree, by a like imprisonment not more than ten and not less than five years.” (Ib.)
Thus it will be seen that, if the defendant is liable to a conviction on each of the fifteen counterfeit bank bills, taken from his possession at the same time, and under the same circumstances, he might be seritenced to imprisonment in the State prison for one hundred and fifty years ! The law is chargeable with no such cruelty.
J. H. Anthon, for the People, contended that the plea was bad; that the offenses set forth in the former and present indictments were entirely distinct and different, and that the case of The People v. Benham (7 Conn. R., 414) was distinguishable from the case at bar, inasmuch as there was a conviction in the former case and an acquittal in the latter case.

By the Court.

The defendant had in his possession at one time several bank notes or bills of different banks, which were taken from him at the same time. He has been tried for having one of them in his possession and acquitted, and the question arises whether he can be again tried for possessing each of the other notes of the different banks which he had at that- time. Is the possession of each bill or note, holden at one and the same time, a distinct offense, and punishable as a distinct crime ? I cannot perceive how they could be deemed distinct offenses. Had the defendant uttered or paid away all of the bills found in his possession to one person at the same time, it cannot be claimed that he could be convicted of more than one offense; and yet it is claimed that, having them in Ms possession, although he never offered to utter them, he may be punished for more than one offense. The act- of possessing several notes, found in defendant’s possession at the time of his arrest, must be considered as- one and the same offense, as much as the act of stealing a number of articles at" the same time and place. (State v. Benham, 7 Conn. R, 417.) This case was decided by the Supreme Court of Errors, in *77Connecticut, in a case similar to the one in question, except that in that case the verdict of the jury was that of guilty. A distinction between the two cases was urged by the district attorney on that ground, but I cannot perceive that there is any difference. The pleas of autrefois acquit and autrefois convict rest upon the same legal principles. The same law applicable to the one is applicable to the other. (Whar. Am. Cr. Law, 540.) Judgment must, therefore, be rendered in favor of the defendant and against the People on the demurrer.